              Case 5:16-cr-00519-LHK Document 412 Filed 08/11/21 Page 1 of 3



 1    GEOFFREY HANSEN
      Acting Federal Public Defender
 2    Northern District of California
      GRAHAM ARCHER
 3    SEVERA KEITH
      Assistant Federal Public Defenders
 4
      8th Floor - Suite 820
 5    55 South Market Street
      San Jose, CA 95113
 6    Telephone: (408) 291-7753
      Facsimile: (408) 291-7399
 7    Email:        Severa_Keith@fd.org

 8
      Counsel for Defendant Wolfenbarger
 9

10
                                    IN THE UNITED STATES DISTRICT COURT
11
                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
                                               SAN JOSE DIVISION
13

14
          UNITED STATES OF AMERICA,                           Case No.: CR 16-519 LHK
15
                       Plaintiff,                             DEFENDANT’S OBJECTIONS TO
16                                                            COURT’S FINAL PROPOSED JURY
               v.                                             INSTRUCTIONS [DKT] 409
17
          JOHN WOLFENBARGER,                                  Court:           Hon. Lucy H. Koh
18
                       Defendant.                             Hearing Date:    TBA
19

20

21    The Defense objects to the following:

22

23 1)        Instruction 5: Unnecessary words (a typo) needs to be deleted from the top of the reasonable

24 doubt instruction.

25
     2)      Instruction 17: The Defense objects on the grounds that by placing the three elements of the
26
     production statute under the heading “First, the defendant intended to,” the instruction confuses and
27
     distracts from the separate purpose requirement of section 2251. The defense does not believe that it is
28
     possible to precisely fit the elements of section 2251 into the framework of the attempt instruction in a
     DEF. OBJECTIONS TO JURY INSTRUCTIONS
     WOLFENBARGER, CR 16-519–432 LHK
                                                          1
             Case 5:16-cr-00519-LHK Document 412 Filed 08/11/21 Page 2 of 3



 1 sensible manner.

 2          The defense instead proposes that after the first paragraph of the instruction, the instruction

 3 read as follows:

 4          “First, the government most prove each of the following:
 5
            (1)     The defendant intended to employ . . .
 6          (2)     for the purpose of . . ., and
            (3)     the defendant . . .
 7
             Second, . . . ,
 8
             Third. . . . . .”
 9

10

11 3)      Instruction 18, for Count 2: Objection to the words, “any sexual activity language,” in the
   second paragraph of the instruction because it may confuse the jury and appears to broaden the scope
12
   of the instruction.
13
           The defense requests deletion of the highlighted language below, from paragraph 2 of
14
   Instruction 18:
15

16          “First, that beginning at a time unknown but no later than November 2013 and continuing
   until at least January 2014,9 the defendant used a means or facility of interstate commerce10 to
17 knowingly attempt to persuade, induce, entice, and coerce an individual to engage in any sexual
   activity for which someone could be charged with Attempted Production of Child Pornography in
18 violation of Section 2251(a) of Title 18 of the United States Code, as charged in Count One of the
   superseding indictment. The elements of Attempted Production of Child Pornography are set forth
19 in Jury Instruction No. 17;11 and . . .”

20

21

22

23

24

25

26

27

28

     DEF. OBJECTIONS TO JURY INSTRUCTIONS
     WOLFENBARGER, CR 16-519–432 LHK
                                                          2
               Case 5:16-cr-00519-LHK Document 412 Filed 08/11/21 Page 3 of 3



 1

 2
      Dated:     August 11, 2021                    Respectfully submitted,
 3
                                                    GEOFFREY HANSEN
 4                                                  Acting Federal Public Defender
                                                    Northern District of California
 5
                                                              /S
 6                                                  GRAHAM ARCHER
                                                    Assistant Federal Public Defender
 7
                                                    SEVERA KEITH
 8
                                                    Assistant Federal Public Defender
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DEF. OBJECTIONS TO JURY INSTRUCTIONS
     WOLFENBARGER, CR 16-519–432 LHK
                                                3
